


110 HR 547 : Advanced Fuels Infrastructure Research

U.S. House of Representatives
2007-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 547
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Received
		
		
			February 17, 2007
			Read twice and referred to the Committee on Environment
			 and Public Works
		
		AN ACT
		To facilitate the development of markets
		  for biofuels and Ultra Low Sulfur Diesel fuel through research and development
		  and data collection.
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Fuels Infrastructure Research
			 and Development Act.
		2.FindingsThe Congress finds that—
			(1)in order to lessen United States dependence
			 on foreign sources of petroleum, and decrease demand for petroleum in the
			 transportation sector, the Nation must diversify its fuel supply to include
			 domestically produced biofuels including hydrogen;
			(2)while ethanol has been successful in the
			 market place as a fuel additive, newer biofuels may present unique challenges
			 that may render the fuels incompatible with the current fuel transportation and
			 delivery infrastructure, placing the burden of costly refurbishment and
			 construction on fuel distributors and retailers;
			(3)chemical additives to the fuels may
			 mitigate the negative impacts of some biofuels on existing infrastructure and
			 preclude costly retrofitting or installation of new biofuel compatible
			 infrastructure and transportation systems;
			(4)in order to
			 mitigate air pollution and comply with Federal mandates, Ultra Low Sulfur
			 Diesel fuel was introduced into the marketplace in 2006;
			(5)fuel labeled Ultra
			 Low Sulfur Diesel may accumulate more than the statutory limit of 15 parts per
			 million of sulfur when transported through multiple pipelines, tanks, and
			 trucks to the final point of sale;
			(6)fuel distributors
			 and retailers may inadvertently take delivery of fuel labeled Ultra Low Sulfur
			 Diesel with more than 15 parts per million of sulfur without a practical means
			 of verifying sulfur content; and
			(7)fuel distributors
			 and retailers may transform their business by dispensing hydrogen, reformed on
			 site from various feedstocks, or delivered by pipeline or tube trucks,
			 resulting in new storage, handling, and equipment challenges.
			3.Biofuel
			 infrastructure and additives research and developmentThe Assistant Administrator of the Office of
			 Research and Development of the Environmental Protection Agency (in this Act
			 referred to as the Assistant Administrator), in consultation
			 with the Secretary of Energy and the National Institute of Standards and
			 Technology, shall carry out a program of research and development of materials
			 to be added to biofuels to make them more compatible with existing
			 infrastructure used to store and deliver petroleum-based fuels to the point of
			 final sale. The Assistant Administrator is encouraged to utilize Land Grant
			 Institutions, Historically Black Colleges and Universities, Hispanic Serving
			 Institutions, and other minority-serving institutions among other resources to
			 undertake research for this program. The program shall address—
			(1)materials to prevent or mitigate—
				(A)corrosion of metal, plastic, rubber, cork,
			 fiberglass, glues, or any other material used in pipes and storage
			 tanks;
				(B)dissolving of storage tank
			 sediments;
				(C)clogging of filters;
				(D)contamination from
			 water or other adulterants or pollutants;
				(E)poor flow
			 properties related to low temperatures;
				(F)oxidative and
			 thermal instability in long-term storage and use;
				(G)microbial
			 contamination; and
				(H)problems
			 associated with electrical conductivity;
				(2)alternatives to conventional methods for
			 refurbishment and cleaning of gasoline and diesel tanks, including tank lining
			 applications;
			(3)strategies to
			 minimize emissions from infrastructure;
			(4)issues with
			 respect to certification by a nationally recognized testing laboratory of
			 components for fuel dispensing devises that specifically reference
			 compatibility with alcohol blended and other biofuels that contain greater than
			 15 percent alcohol;
			(5)challenges for
			 design, reforming, storage, handling, and dispensing hydrogen fuel from various
			 feedstocks, including biomass, from neighborhood fueling stations, including
			 codes and standards development necessary beyond that carried out under section
			 809 of the Energy Policy Act of 2005 (42 U.S.C. 16158);
			(6)issues with
			 respect to where in the fuel supply chain additives optimally should be added
			 to fuels; and
			(7)other problems as identified by the
			 Assistant Administrator, in consultation with the Secretary of Energy and the
			 National Institute of Standards and Technology.
			4.Sulfur testing
			 for diesel fuels
			(a)ProgramThe Assistant Administrator, in
			 consultation with the National Institute of Standards and Technology, shall
			 carry out a research, development, and demonstration program on portable,
			 low-cost, and accurate methods and technologies for testing of sulfur content
			 in fuel, including Ultra Low Sulfur Diesel and Low Sulfur Diesel.
			(b)Schedule of
			 demonstrationsNot later than
			 1 year after the date of enactment of this Act, the Assistant Administrator
			 shall begin demonstrations of technologies under subsection (a).
			5.Standard
			 reference materials and data base developmentNot later than 6 months after the date of
			 enactment of this Act, the National Institute of Standards and Technology shall
			 develop a physical properties data base and standard reference materials for
			 biofuels. Such data base and standard reference materials shall be maintained
			 and updated as appropriate as additional biofuels become available.
		6.Authorization of
			 appropriations subject to pay as you goThere are authorized to be appropriated to
			 the Environmental Protection Agency $10,000,000 for carrying out this Act, to
			 be derived from amounts otherwise appropriated to the Environmental Protection
			 Agency for energy research, development, and demonstration activities related
			 to fuels or environmental research and development activities related to
			 fuels.
		7.Report to
			 congressNot later than 1 year
			 after the establishment of the program under this Act, the Secretary of Energy
			 shall transmit a report to Congress containing suggestions for any Federal
			 incentives that could help such program be more successful.
		8.Additional
			 findingThe Congress also
			 finds that in order to lessen United States dependence on foreign sources of
			 petroleum, and decrease demand for petroleum in aircraft, such as passenger
			 planes with 42 business class seats capable of transcontinental flights, the
			 Nation must diversify its fuel supply for aircraft to include domestically
			 produced alternative fuels.
		9.Additional
			 issuesResearch and
			 development under this Act shall address issues with respect to increased
			 volatile emissions or increased nitrogen oxide emissions.
		
	
		
			Passed the House of
			 Representatives February 8, 2007.
			Karen L. Haas,
			Clerk.
		
	
